Citation Nr: 0507311	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-15 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability, to include as secondary to exposure to Agent 
Orange.

2.  Entitlement to service connection for a blood condition, 
to include as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for impotence, claimed 
as sex problems, to include as secondary to exposure to Agent 
Orange.

4.  Entitlement to service connection for a psychiatric 
disability (claimed as nervousness and depression), to 
include as secondary to exposure to Agent Orange.

5.  Entitlement to service connection for a right arm 
disability, to include as secondary to exposure to Agent 
Orange.

6.  Entitlement to service connection for arthritis, to 
include as secondary to exposure to Agent Orange.

7.  Entitlement to service connection for a back disability, 
to include as secondary to exposure to Agent Orange.

8.  Entitlement to service connection for memory loss, to 
include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
March 1966. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claim seeking 
entitlement to service connection for a left leg condition, a 
blood condition, impotence, nervousness and depression, right 
arm problems, arthritis, back problems, and memory loss, all 
as secondary to Agent Orange exposure.   

At the veteran's December 2004 Travel Board hearing, he 
raised a claim of entitlement to benefits based upon spina 
bifida in his children (page 7).  This claim is referred to 
the RO for proper adjudication.  

At the veteran's hearing, he discussed the boils on his back 
that he developed in service.  However, it is pointed out 
that in an August 2003 rating decision, the RO determined 
that the veteran had not submitted new and material evidence 
in order to reopen his claim of service connection for 
chloracne.  The veteran did not disagree with that decision 
in a timely manner and it became final.  If the veteran 
wishes to reopen his claim of service connection for a skin 
disability, he should submit new and material evidence in 
order to reopen his claim.  


FINDINGS OF FACT

1.  The veteran was not seen for a left leg disorder in 
service, and any left leg disorder that the veteran has 
(including deep venous thrombosis), has not been shown to be 
related to exposure to herbicide exposure in service or to 
any disease or injury in service.  

2.  The veteran was not seen for a blood disorder in service, 
and any blood disorder that the veteran has (including 
hypercoagulation and deep venous thrombosis), has not been 
shown to be related to exposure to herbicide exposure in 
service or to any disease or injury in service.  

3.  Any impotence that the veteran has is not related to 
exposure to herbicide exposure in service or to any disease 
or injury in service.  

4.  The veteran was not seen for any psychiatric disorder in 
service, and any psychiatric disorder that the veteran has is 
not related to exposure to herbicide exposure in service or 
to any disease or injury in service.  

5.  The veteran was not seen for a right arm disorder in 
service, and any right arm disorder that the veteran has is 
not related to exposure to herbicide exposure in service or 
to any disease or injury in service.  

6.  The veteran was not seen for arthritis or a back disorder 
in service, and his arthritis of the back has not been shown 
to be related to exposure to herbicide exposure in service or 
to any disease or injury in service.  

7.  The veteran was not seen for memory loss in service, and 
any memory loss that the veteran has is not related to 
exposure to herbicide exposure in service or to any disease 
or injury in service.  


CONCLUSIONS OF LAW

1.  A left leg disability was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service, including due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(a), (e) 
(2004).  

2.  A blood condition was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service, including due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309(a), (e) (2004).  

3.  Impotence was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service, including due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309(a), (e) (2004).  

4.  A psychiatric disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service, including due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(a), (e) 
(2004).  

5.  A right arm disability was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service, including due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(a), (e) 
(2004).  

6.  Arthritis was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service, including due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309(a), (e) (2004).  

7.  A back disability was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service, including due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309(a), (e) (2004).  

8.  Memory loss was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service, including due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309(a), (e) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show that the veteran was seen 
for arthritis, a blood condition, impotence, or any memory 
problems.  They also do not show any treatment for any left 
leg, back, right arm, or psychiatric disorders.  At induction 
in March 1964, the veteran reported that he had cramps in his 
legs.  At separation in March 1966, the veteran reported on 
his report of medical history form, that he had either had or 
did have history of head injury, and cramps in his legs.  A 
medical examiner reviewed what the veteran had reported, and 
commented that the veteran's answers were found not to be of 
medical significance.  There are no medical records within 
one year of service showing treatment for arthritis, a blood 
condition, impotence, or any memory problems.  There are no 
medical records within one year of service showing treatment 
for any left leg, back, right arm, or psychiatric disorders.

The veteran was hospitalized for Guillain-Barre syndrome in 
April 1978 after complaining of dysesthesias in his lower 
legs beginning approximately two weeks prior.  

An x-ray of the veteran's lumbosacral spine was taken in 
February 1982, and showed minimal degenerative arthritis.  

VA Medical Center treatment records were submitted from 2001 
to 2003.  The veteran was treated in September 2001 for 
hypercoagulaton.  The veteran was hospitalized in March 2003.  
Relevant discharge diagnosis was deep venous thrombosis.  

In a September 2002 statement, the veteran asserted that he 
had always had a nervous condition since leaving service.  

In a March 2003 statement, the veteran wrote that he had 
always had problems with his legs after leaving service.  He 
wrote that over the years he had problems with nervousness 
and depression, and the last few years had had problems with 
arthritis.  

In a September 2003 letter, the veteran described a blood 
clot on his left leg.  

In September 2003, the veteran submitted treatment records 
from MetroHealth Medical Center from 1970 to the present, but 
the records related to treatment of the veteran's daughter.  

At the veteran's December 2004 hearing before a traveling 
member of the Board, he did not agree that he had a traumatic 
fall that would have caused his back or leg condition.  He 
described being treated for Guillan-Barre syndrome around 
1980.  He stated that he was told his leg condition was due 
to his donating his kidney to his daughter (page 8).  
Regarding his blood condition, the veteran testified that he 
had blood clots in his leg.  He stated that he tried to wear 
stockings for the clots.  Regarding his impotence, he 
testified that this began about 10 years ago.  He testified 
that he had been diagnosed with a depressive disorder.  He 
described anxiety attacks.  He stated that he began taking 
medication to help him sleep about seven or eight years 
prior.  He stated that the arthritis that he was claiming 
service connection for was in his back.  He described 
injuring his back in service, but stated that he did not seek 
treatment for it in service.  Regarding his right arm, he 
stated that it hurt a lot.  Regarding memory loss, he 
testified that he did not remember when this began.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated from September 2002, the RO 
informed the veteran what type of evidence he would have to 
submit to establish service connection for his claimed 
disabilities

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the September 2002 
VCAA letter, the RO informed the veteran that the RO would 
get such things as medical records, employment records, or 
records from other Federal agencies and that it would obtain 
private medical records if the veteran returned a completed 
VA Form 21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
September 2002 letter told the veteran to complete a VA Form 
21-4142 for each provider he had seen, and to tell the RO 
where he had been treated for his claimed conditions.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the September 2002 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the general instructions in this 
letter and the supplemental statement of the case clearly 
implied that the veteran should prosecute his appeal by 
assisting in this fashion.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his claimed conditions throughout the more 
than 2 years that his claim has been adjudicated.  

There are no outstanding records to obtain.  Whenever the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  As 
a result, the veteran was provided the required notices and 
he was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  
In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, the 
information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx), and 
diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  Also, VA has published a list of conditions for 
which a presumption of service connection based on exposure 
Agent Orange during the Vietnam War is not warranted, and 
that list specifically includes any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 67 
Fed.Reg. 42600-42608 (June 24, 2002).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence shows that the veteran served in Vietnam during 
the Vietnam era; however, the evidence does not show that the 
veteran has been diagnosed with a disease associated with 
exposure to Agent Orange.  Accordingly, the hypercoagulation 
and deep venous thrombosis that the veteran was diagnosed 
with in connection with his claims for a left leg disability 
and a blood condition, and the arthritis of the low back, are 
all specifically precluded from being granted service 
connection on a presumptive basis.  Similarly, the veteran's 
claimed psychiatric and right arm disabilities, as well as 
claimed impotence and memory loss are also precluded from 
being granted service connection on a presumptive basis.  
Accordingly, the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6)(iii) are inapplicable, and the Board concludes 
that presumptive service connection for a left leg 
disability, a blood condition, impotence, a psychiatric 
disability, a right arm disability, arthritis, a back 
disability, and memory loss due to exposure to Agent Orange 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).  

In light of Combee v Brown, 34 F.3rd. 1039,1042 (Fed. Cir. 
1994), the Board has not only considered whether the veteran 
has a disability listed in 38 C.F.R. 
§ 3.309(e), but will also consider if the veteran's claimed 
disorders are the result of active service under 38 U.S.C.A. 
§§ 1110, 1112, 1131 and 38 C.F.R. § 3.303.  The fact that the 
veteran's disorders do not meet the requirements of 38 C.F.R. 
§ 3.309(e) does not preclude the Board from establishing 
service connection with proof of direct causation.

Service medical records do not show that the veteran was seen 
for arthritis, impotence, or any memory problems.  They also 
do not show any treatment for any left leg, back, right arm, 
or psychiatric disorders.  Although the veteran reported a 
history of cramps in his legs at separation in March 1966, a 
medical examiner reviewed the veteran's answers and 
determined that the veteran's answers were not of medical 
significance.  Although the veteran stated at his hearing 
(page 18) that he injured his back in service, he indicated 
that he did not seek treatment. 

Regarding the claims of service connection for psychiatric 
and right arm disabilities, and memory loss and impotence, 
the post-service treatment records do not document any 
treatment for these disorders.  Accordingly, with no evidence 
of treatment in service or after service, service connection 
may not be granted for these four claimed disabilities on a 
direct basis.  

Regarding the veteran's other four claims for service 
connection (left leg disability, blood condition, arthritis, 
and back disability), the evidence does not show treatment 
for these disorders until many years after service and is 
discussed below.  

Regarding the veteran's back, the first medical evidence of a 
back disorder is not until a February 1982 x-ray of the 
veteran's lumbosacral spine showing degenerative arthritis.  
There is no evidence of a diagnosis of arthritis within one 
year of leaving service.  Regarding the veteran's left leg, 
the first medical evidence of a left leg disorder is not 
until April 1978 when he was hospitalized for Guillain-Barre 
syndrome with dysesthias in the leg.  It is noted that the 
veteran was also hospitalized in March 2003 for deep venous 
thrombosis.  Regarding a blood condition, the first medical 
evidence of a blood disorder is not until September 2001 when 
the veteran was seen for hypercoagulation.  

There is no competent evidence linking the veteran's 
diagnosed left leg disorder, blood condition, or arthritis of 
the back with his military service, and no examiner has 
related these conditions to Agent Orange exposure.  
Therefore, service connection for may not be granted on a 
direct basis for a left leg disability, a blood condition, 
arthritis, or a back disability.  

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claim 
without another VA examination.  The service medical records 
from March 1964 to March 1966 do not show treatment for or 
diagnoses of arthritis, a blood condition, impotence, or any 
memory problems.  They also do not show treatment for any 
left leg, back, right arm, or psychiatric disorders.  While 
the veteran reported that he had cramps in his legs at his 
induction and separation examinations, the examiner at the 
veteran's separation examination stated that the veteran's 
answers were found not to be of medical significance.  In the 
absence of specific medical findings in service, an 
examination discussing the etiology of any of the veteran's 
claimed disorders is not required under the provisions of 38 
U.S.C.A §5103A (d) (West 2002).

The Court has made it clear that a layperson is not competent 
to provide evidence in matters requiring medical expertise. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   With 
regard to the appellant's own contention that his arthritis, 
blood condition, impotence, memory problems, as well as left 
leg, back, right arm, and psychiatric disorders are the 
result of exposure to herbicide agents in service (or in the 
case of the back disorder, is related to an injury in 
service), the appellant is a layperson, and lacks the medical 
expertise for his opinion in this matter to be competent 
medical evidence.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left leg disability, a blood condition, 
impotence, a psychiatric disability, a right arm disability, 
arthritis, a back disability, and memory loss, to include as 
secondary to Agent Orange; hence, the doctrine of reasonable 
doubt is not applicable.  See Gilbert, supra.  Accordingly, 
the claim must be denied.  


ORDER

Entitlement to service connection for a left leg disability, 
including due to exposure to Agent Orange is denied.  

Entitlement to service connection for a blood condition, 
including due to exposure to Agent Orange is denied.  

Entitlement to service connection for impotence (claimed as 
sex problems), to include as secondary to exposure to Agent 
Orange is denied.

Entitlement to service connection for a psychiatric 
disability (claimed as nervousness and depression), to 
include as secondary to exposure to Agent Orange, is denied.

Entitlement to service connection for a right arm disability, 
to include as secondary to exposure to Agent Orange, is 
denied.

Entitlement to service connection for arthritis, to include 
as secondary to exposure to Agent Orange, is denied.

Entitlement to service connection for a back disability, to 
include as secondary to exposure to Agent Orange, is denied.

Entitlement to service connection for memory loss, to include 
as secondary to exposure to Agent Orange, is denied.






	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


